Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 9, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 9, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00048-CV
____________
 
IN RE MARYAM JAMILAH, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On January 18, 2006, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t Code Ann. ' 22.221 (Vernon 2005); see also Tex. R. App. P. 52.  In her petition, relator sought to have this
court compel the Honorable James Blackstock, presiding judge of County Court
Number 3 in Brazoria County, to reconsider his ruling sustaining a contest to
her affidavit of indigence filed in connection with her appeal pending in this
court under our number 14-06-00013-CV, styled Maryam Jamilah v. Washington
Mutual Bank, F.A.




Relator has a remedy to challenge the ruling as part of her
appeal instead of by mandamus review.  See
In re Arroyo, 988 S.W.2d 737, 738-39 (Tex. 1998).  Accordingly, we deny relator=s petition for writ of mandamus and
will review the court=s ruling as part of her appeal. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed February 9, 2006.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson.